Shaw, C. J.
The paper in question was declared on as a common draft on a bank, with no averment that it bore any other character, or that from any peculiarity in its terms, attended with any known custom, it was understood to be a due bill, or evidence of money lent. There was no sufficient ground ¿herefore to warrant the admission of parol evidence. As a draft, the drawer was not liable without presentment to the drawee and dishonor by him. Chit. Bills, (10th Amer. ed.) 354, 389.
The defendant’s promise to pay the draft, without knowing that it had not been presented, was not binding on him. Garland v. Salem Bank, 9 Mass. 408.

Exceptions sustained.